Hon. Julian E. Weisler         Opinion No. O-2433
County Attorney                Re : Can the Washington County
Washington County              (Blinn) Junior College levy and
Brenham, Texas                 collect    a tax within the limit
                               prescribed    by law and set aside
                               then income therefrom for the
                               purpose of constructing    and re-
                               pairing a gymnasium, and borrow
                               money against said funds for the
                               construction    thereof?  And re-
Dear Sir:                      lated question.
          Your recent request for       an opinion of this   department
on the questions as herein stated       has been received.
            We quote from your letter     as followsr

           “(1)   Can the Washington County (Blinn) Junior
     College levy and collect   a tax within the limit pre-
     scribed by law and set aside the income therefrom
     for the purpose of constructing   and repairing  a gym-
     nasium, and borrow money against said funds for the
     construction   thereof?

             “(2) Can the Washington County (Blip)     Junior
      College borrow money upon its credit,    and pledge as
      collateral  security for such loan promissory notes
      executed in its favor by residents    of Washington
      County, Texas?
            ‘Statement:
            “Washington County (Blinn) Junior College wishes
      to build a gymnasium and the construction      has been
      started and is well under way, and the school wants
      to borrow money to complete it.      The School has pro-
      cured Federal Aid for the construction     of the gymna-
      sium and the citizenship     of Brenham and Washington
      County have executed notes in the sum of $75@.00 in
      favor of the college,    which are direct obligations
      of the individuals    executing them, and which notes the
      school proposes to use and pledge as additional       secur-
      ity for their loan in the sum of $7500.00.
Hon. Julian      E. Weisler,   page 2     (O-2433)


             “At an election    held in 1937 the Junior Col-
      lege District    was voted and a ten cent tax was
      favorably   voted for the support and maintenance
      of the college,     and for the acquiring of property
      for the college.       At this time it is thought that
      eight cents of the tax allowed to be levied and
      collected   will be sufficient     for the support and
      maintenance of the college used with the tuition
      received from the students        and that the balance
      of two cents would be avai 1 able and can be ap-
      plied to improvements and construction       of the Col-
      lege Buildings.”

              Section 4 of Article     2815h, Vernon’s      Annotated Civil
Statutes,     reads as follows:
            “Sec. 4.    A Junior College established     and
     maintained by ah Independent School District         or
     city that has assumed control of its schools,         or
     where the same has been organized as a Junior
     College District     under the provisions    of this kt
     prior to October 15, 1935, as an independent en-
     tity,    or may hereafter   be so created,   and/or
     wherein the boundaries of the Junior College Dis-
     tridt are the same, or substantially        the same,
     as the Independent School District,        shall be gov-
     erned, administered,      and controlled   by and under
     the direction     of the Board of Education of such
     District    or city.
             “The said Board of Education of such Junior
      College District,   under the provisions   of this Act,
      shall in addition to all of the powers and duties
      vested in them by the terms of this Act, be fur-
      thermore vested with all the rights,     powers, privi-
      leges,   and duties conferred and imposed upon Trus-
      tees of Independent School Districts     by the General
      Laws of this State, so far as the same may be appli-
      cable thereto and not inconsistent     with this Act.”
              Section   7 of Article    2815h,   supra,   provides   in part
as follows:
            “The Junior College District    created under this
      Act shall have the power to issue bonds for the con-
      struction    and equipment of school buildings   and the
      acquisition    of sites therefor,  and to provide for the
      interest    and sinking fuhd for such bonds by levying
      of such taxes as will be necessary in this connec-
      tion.    The Junior College District   shall also levy
Hon. Julian      E. Weisler,   page 3   (O-2433)


         and collect   taxes for the support and maintenance
         of the Junior College,   provided that no bonds
         shall be issued and no taxes shall be collected         un-
         til by vote of the majority of the qualified        voters
         of the Junior College District,    at an election
         called for that purpose in accordance with the pro-
         visions of the General Law providing for similar
         elect ions in Independent School Districts       such
         bonds and taxes are authorized.                4
                                             The elec ion for
         the issuance of such bonds for the levying of such
         tax or taxes, shall be ordered by the Board of Edu-
         cation of the Junior College upon petition       signed
         by ten (10) per cent of the qualified     property-
         taxpaying voters residing    in such District,    praying
         for the issuance of such bonds and the levying of
         tax or taxes....”
              Section   14 of the above mentioned     statutes   provides
that I
               “Sec. 14.   No funds received for school .purposes
         from the State Available School fund or raised by
         local taxation for school purposes under the General
         or Special Laws, except as in this Act specifically
         provided,   or except as may be hereafter  provided by
         the Legislature    of the State of Texas, shall be used
         for the establishment,    support, and maintenance of
         the Junior College 011
              Section   20 of Article   2815h provides    in part that:
                Wet. 20.      A Union Junior College,   a County Jun-
         ior College or a Joint County Junior College,         shall
         be governed, administered and controlled        by and un-
         der the direction      of a Board of seven Junior College
         Trustees,     elected at large from the Junior College
         District     by the qualified   voters of said district
         with such terms of office       as may be provided under
         the General Law for Trustees in Independent School
         Districts..+.      Said Board of Trustees shall adopt such
         rules, regulations      and by-laws as they may deem proper,
         and they shall have exclusive        power to manage and gov-
         ern said Junior College,      and as such they shall con-
         stitute    a body corporate by the name of the Junior
         College District                State of Texas, and in that
         name may acquire and holi real and personal property,
         sue and be sued, and may receive bequests and dona-
         tions,    or other moneys or funds coming legally       into
         their hands, and may perform other acts for the prov-.-
         tion of education in said district.”
    Hon. Julian      E. Weisler,    page 4   (O-2433)


                Article      2802e-1,   Vernon’s    Aonotated   Civil   Statutes,
    provides   that t
                 “All independent school districts,          and all
          cities   which have assumed the control of the pub-
          lic schools situated therein,         shall have power to
          build or purchase buildings         and grounds located
          within or without the distrk           or city,    for the
          purpose of constructing        gymnasia, stadia, or other
          recreational    facilities,     and to mortgage and en-
          cumber the same9 and the income, tolls,            fees, rents,
          and other revenues therefrom,         and everything per-
          taining thereto,      acqufred or to be acquired,        and
          to evidence the obligation        therefor by the issu-
          ance of bonds to secure the payment of funds to
          purchase or to construct,        or to purchase and con-
          struct the same, including the purchase of equip-
          ment and appliances        for use therein,   and as addi-
          tional security      therefor by the terms of such en-
          cumbrance, may grant to the purchaser under sale or
          foreclosure    thereof a franchise      to operate said
          properties    so purchased for a term of not more than
          ten (10) years after such purchase...          .‘I
               This statute further provides for the issuance of
.   bonds for the purposes therein stated, the form of said bonds
    and the manner in which they are to be paid.   We are of the
    opinion that this statute is not applicable  to the questions
    under consideration.
                   Section 6 of Senate Bill        No. X.34,Acts of the 46th
    Legislature,      1939, provides that%
                “Sec. 6. Said Board shall have the authority
           to borrow money on the credit of the school funds
           of said District   to meet salaries of teachers end
           other current expenses when the funds on hand are
           not sufficient   to meet the same9 to be secured by
           a pledge of the current revenues of the year.     All
           such current loans shall be paid withih the fiscal
           school year in which such current loans were made,
           and from the funds accruing for the support of the
           District   wfthfn such given school year.   The amount
           so borrowed shall at no time exceed one-third    of the
           sum estimated for current expenses, as shown by the
           school budget of that year.”
               Senate Bill No. 134, Acts of the 46th Legislature,
    1939, is a special   law, and this opinion is not to be construed
    as passing upon the constitutionality    of this Act0
Hon. Julian    E. Wefsler,    page 5   (C-2433)


           The general rule is that the trustees of independent
school districts    possess only the powers expressly conferred by
law and necessarily     implied from the powers conferred.         Origi-
nally the statute (Article     2715) granted to trustees of independ-
ent school districts     the same authority,      as regards the estab-
lishment and maintenance of schools,         that is conferred upon the
governing bodies of Incorporated       cities    and towns; and in de-
termining the authority of such boards, the courts have applied
the same rules as applied in municipal corporations.            4s amended,
the statute merely gives the authority conferred by law u on in-
dependent school districts.       Tex. Jur., Vol. 37, PP* 939-9 b;
Harlingen Independent School District         vs. C. H. Page & Bras., 48
S.W. (2d) 983; Donna Independent School District           vs. First State
Bank, 227 SLY. 974.
           In view of the foregoing    authorities,    with reference     to
your first   question, you are respectfully     advised that it is the
opinion of this department that the Washington County (Blinn)
Junior College may levy and collect     a tax within the limits pre-
scribed by law for the purposes provided by the applicable          stat-
utes.   However, said college   does not have the legal authority
to set aside the income therefrom for the purpose of constructing
and repairing   a gymnasium and borrowing money against said funds
for the construction   thereof.
          Under the facts stated in your inquiry and the above
mentioned authorities,  your second question is respectfully an-
swered in the negative.
              Trusting   that the foregoing   fully   answers your inquiry,
we are
                                        Yours very truly
APPROVED JUE 15, 1940
/s/ Gerald C. Mann                      ATTORNEY
                                               GENERAL
                                                     OF TEXAS
 ATTORNEY GENERALOF TEXBS
                                        By /s/    Ardell Williams
APPROVED:OPINIONCO~IlTEE                Ardell    Williams, Assistant
BY:     BWB, CHAIRMAN
AU/oerwb